—Order insofar as appealed from unanimously reversed on the law without costs and cross motion granted. Memorandum: Supreme Court erred insofar as it denied the motion of third-party defendant Elkem Metals, Inc. (Elkem) to compel plaintiff to produce statements in her possession of Elkem’s employees. A party may obtain a copy of his own statement and, if that party is a corporation, it is entitled to obtain any statements made by its employees to an opposing party (CPLR 3101 [e]; Kaye v M & J Assocs., 46 AD2d 894; Briggs v Spencerport Rd. Plaza, 19 AD2d 943). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Discovery.) Present — Callahan, J. P., Pine, Balio, Doerr and Boomer, JJ.